                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



JOHN DOES 67-87,

                    Plaintiffs,                      Case No. 2:19-cv-4397

      V.



THE OHIO STATE UNIVERSITY,

                    Defendant.



                                      ORDER


      IT IS ORDERED BY THE COURT that the Plaintiffs' Motion for Leave to File Certain

DocumentsUnder Seal is GRANTED and that the UnopposedMotion and ProposedOrder be

filed UNDER SEAL.




      IT IS SO ORDERED.


      Date:



                                       MICHAEL H. WATSON
                                       UNITED STATES DISTRICT JUDGE




                                       ELIZABETH A.        ST^DEAVERS
                                       CHIEF UNITED S          S MAGISTRATE JUDGE
